Citation Nr: 1729478	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-45 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Air Force from June 1998 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in August 2016.

In May 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.


FINDING OF FACT

The Veteran failed to complete a VA Form 21-8940 and the evidence is insufficient to establish that she is unemployable as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2017 Post Remand Brief, the Veteran's representative stated that examinations have not adequately assessed the full scope of the Veteran's disability.  To the extent this is a suggestion that any examination was inadequate, the Board disagrees.  The VA examiners obtained a history from the Veteran, performed examinations, reported relevant findings, and commented on the effects, if any, the disabilities had on employment.  The Veteran's representative has not specifically indicated how the full scope of the disabilities was not addressed by the examiners and the Board cannot identify any significant deficiencies in the examination reports.  Thus, the Board finds the examinations adequate for deciding the issue at hand.  

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Agency of Original Jurisdiction (AOJ) provided notice regarding what is needed to substantiate a claim for TDIU in December 2016 and asked the Veteran to complete a VA Form 21-8940.  However, the Veteran did not submit the completed form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single 
body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  Id. 

Here, the Veteran is currently service-connected for major depressive disorder/posttraumatic stress disorder, rated as 70 percent disabling from October 17, 2007; migraine headaches, rated as 30 percent disabling from October 17, 2007; scars of the left lower extremity, rated as noncompensable from October 17, 2007, rated as 100 percent from February 12, 2010, to May 31, 2010, and rated as 20 percent thereafter; rhinitis/deviated nasal septum, rated as noncompensable from October 17, 2007, and rated as 10 percent disabling from August 29, 2014; and uterine fibroids, rated as noncompensable from January 22, 2008.  Her combined disability rating is 80 percent or higher from October 17, 2007.  Accordingly, she meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

The question in a TDIU claim is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As discussed above, however, the Veteran did not complete VA Form 21- 8940 as requested in December 2016.  While failure to complete the form is not fatal to a TDIU claim in and of itself, her failure to do so deprives the Board of information as to the Veteran's employment history, educational history and training, and income information necessary to address a claim for TDIU.  "The duty to assist is not always a one-way street."  Wood, 1 Vet. App. at 193. 

There are several indications that the Veteran was not working during the appeal period.  In a March 2008 VA examination she reported that she was unable to work, but in September 2010 she was noted to be a full-time student.  The VA examiner indicated in August 2014 that the Veteran did not work and stayed at home with her daughter.  However, there is no evidence indicating the Veteran's employment status throughout the appeal, specifically whether she tried to work and was unable to or whether there were other circumstances such as school and childcare that kept her from working.  Her failure to complete the VA Form 21-8940 leaves the Board without the ability to request information from her prior employers as to her reason for leaving and leaves the Board without information as to whether the Veteran has since obtained some form of gainful employment.  Although the Veteran has asserted in VA examinations that she is not working, none of the VA examiners indicated the Veteran was unemployable as a result of service connected disabilities.  The only indication was that the August 2014 mental health VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity, but the Veteran is in receipt of a 70 percent disability rating for her mental health impairment, which should compensate for lost time at work.  None of the VA examiners have indicated that she is precluded from working due to her service-connected disabilities; in fact, most of the examiners have come to the opposite conclusion indicating that her ability to work is not affected by the disabilities.

In sum, the Veteran has failed to cooperate with VA's attempts to develop the claim for TDIU, and the record that is before the Board indicates that the service-connected disabilities do not preclude the Veteran from obtaining and maintaining employment.  Thus, the claim for TDIU must be denied.  See Wood, 1 Vet. App. at 193.  






ORDER

Entitlement to a TDIU is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


